FILED
                             NOT FOR PUBLICATION                            APR 15 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CARLOS ANTONIO GUERRA and MA                     No. 07-71278
LOURDES GUERRA, aka Maria Lourdes
Guerra,                                          Agency Nos.         A075-499-194
                                                                     A075-499-195
              Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 11, 2011 **
                              San Francisco, California

Before: NOONAN and N.R. SMITH, Circuit Judges, and COLLINS, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Raner C. Collins, District Judge for the U.S. District
Court for Arizona, Tucson, sitting by designation.
      Carlos Guerra and Maria Lourdes Guerra petition pro se for review of a

Board of Immigration Appeals (BIA) order dismissing their appeal of a decision

denying their application for cancellation of removal for failure to establish

exceptional and extremely unusual hardship to their qualifying relatives. We have

jurisdiction under 8 U.S.C. § 1252. We dismiss in part and deny in part.

1.    We lack jurisdiction to review the BIA’s discretionary determination that

Petitioners were ineligible for cancellation of removal, because Petitioners failed to

show that removal would result in exceptional and extremely unusual hardship to

their United States citizen children. See Mendez-Castro v. Mukasey, 552 F.3d 975,

978 (9th Cir. 2009).

2.    However, we do have jurisdiction to review Petitioners’ due process claims.

See id. Petitioners’ due process rights were not violated when the IJ denied their

request to present additional evidence after the BIA’s limited remand. The BIA’s

order was sufficiently limited; it vacated its prior decision and limited the scope of

the remand to proceedings consistent with Molina-Camacho v. Ashcroft, 393 F.3d
937, 940-42 (9th Cir. 2004) (overruled by Lolong v. Gonzales, 484 F.3d 1173,

1178 (9th Cir. 2007) (en banc)). See Fernandes v. Holder, 619 F.3d 1069, 1074

(9th Cir. 2010).




                                           2
      Even if the IJ should have considered the additional evidence, the error is

harmless because the BIA considered the additional evidence. See Ghaly v. INS,

58 F.3d 1425, 1430 (9th Cir. 1995).

3.    To the extent that the BIA considered Petitioners’ second appeal as a motion

to reopen, we lack jurisdiction to review the BIA’s discretionary determination that

the evidence was insufficient to establish a prima facie case of hardship. See

Fernandez v. Gonzales, 439 F.3d 592, 600-01 (9th Cir. 2006). The additional

evidence concerned the same basic hardship grounds as the Petitioners’ application

for cancellation of removal, which the BIA rejected as those ordinarily expected to

result from an alien’s deportation.

4.    Petitioners’ argument regarding eligibility for voluntary departure lacks

merit. Petitioners were initially granted voluntary departure by the BIA. The BIA

in its March 15, 2007 Order again noted that Petitioners were previously granted

voluntary departure and reissued an order granting voluntary departure.

5.    Petitioners’ remaining arguments lack merit. First, the February 3, 2004

decision by the BIA was issued by a three-member panel as required by 8 C.F.R.

§ 1003.1(e)(6)(vi). Second, the BIA did not issue a “summary dismissal,” use

“boilerplate” language, or fail to “provide a comprehensive reason for its

decision.” To the contrary, the BIA’s decisions contained individualized review of


                                          3
Petitioners’ circumstances and “contain[ed] a statement of its reasons for denying

the petitioner[s] relief adequate for us to conduct our review.” See Ghaly, 58 F.3d

at 1430. We require nothing more.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         4